The opinion of the court was delivered by
Monroe J.
This is an action of boundary in which the plaintiffs claim to be the owners of a tract of land in the parish of St. Martin which they allege measures eight arpents front on bayou Teché and is *108worth “over three thousand dollars,” whilst the adjoining tract, the boundary of which is in dispute, measuring one arpent front on the bayou, is said to be worth $500. From the evidence adduced, it appears that the strip of land in contest has but a fraction of an arpent front, and, from both the evidence and the pleadings, it appears that the value of this strip- is much less than two thousand dollars. When this case was here before, the suspensive appeal which had been taken was dismissed .because the appellees had not been cited, but it was said: “there is no reason why they” (the appellants) “should not, yet, be allowed a devolutive appeal, if applied for within the legal delays.” It is certainly unfortunate that, in taking the devolutive appeal, as thus suggested, they should not have considered the question with which they are now confronted; but, it is patent upon the face of the papers that the value in dispute is less than $2000, and this court must take notice of its want of jurisdiction.
“In an action of boundary between the- owners of two contiguous estates, the test of jurisdiction is, not the value of either or both, of the adjacent estates, but, the value of the strip of land included between the two contested lines.” State ex rel. Levet vs. Lapeyrollerie, 38th Ann. 264.
The ease thus cited affirmed that of Lombard vs. Belanger, 35th Ann. 311; and, in a later ease, it was said:
“The burden of proof is not on the appellee to show want of jurisdiction, but on the appellant to prove the existence of jurisdiction as defined in the constitution. In an action looking to the fixing of boundary lines, it is incumbent on the appellant to show that an amount is therein contested exceeding two thousand dollars in order to maintain his appeal here.” Hite et als. vs. Hinsel & Tallieu et als., 39th Ann. 113.
For the reasons given, it is ordered that the appeal herein be dismissed.
Rehearing refused.